On the 26th day of November, 1930, A O. Frost et al., plaintiffs, recovered a judgment in the county court at law of Harris county, Tex., against B. E. Schuelke, defendant, for one certain automobile of the value of $400.
Thereafter, in due time, defendant, relator here, prepared and filed with the clerk of the court his affidavit asserting his inability to pay the cost of an appeal or any part thereof or to give security therefor.
After the filing of such affidavit, to wit, on the 20th day of January, 1931, A. C. Frost et al. filed with said clerk their contest of relator's affidavit. Such contest came on for hearing before the judge of said court, who, after hearing the evidence introduced by the parties and argument of counsel, rendered judgment wherein it is recited as follows:
"It is considered by the court that defendant, B. E. Schuelke's affidavit is insufficient to authorize him to an appeal, and that he should be required to pay the costs of appeal in this cause.
"It is therefore ordered and adjudged and decreed by the court that the appeal shall not issue on the affidavit in lieu of a cost bond." *Page 406 
Relator excepted to the judgment of the court and gave notice of appeal therefrom.
On the 11th day of March, 1931, relator filed in this court his application for a writ of mandamus, wherein he recites that he had requested respondent, Albert Townsend, clerk of the court, to prepare and deliver to him, free of charge, a transcript of the proceedings in the suit of A. C. Frost et al. v. B. E. Schuelke; that respondent had refused to comply with such request unless relator first paid for such transcript, or gave security for the payment of same. Relator's prayer is as follows: "Wherefore your petitioner prays the court that respondent, Albert Townsend, County Clerk of Harris County, Texas, be cited to appear and answer herein, and that writ of mandamus issue requiring respondent to prepare and deliver a transcript of the aforesaid cause forthwith to relator, B. E. Schuelke, or his attorney, free of charge."
We have carefully read and considered relator's application and the matters related therein, and we are not prepared to hold that the application shows that relator is entitled to the writ of mandamus prayed for; therefore the writ is denied.